
	
		I
		111th CONGRESS
		1st Session
		H. R. 2800
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the safety of imported food, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Imported Food Safety Improvement Act
			 of 2009.
		2.Authority to
			 protect the public health from contaminated imported foods
			(a)AuthoritySection
			 801 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381) is amended by
			 inserting after subsection (o) the following:
				
					(p)(1)The Secretary may refuse admission into the
				United States to any food (or any type of food) from a country, growing area,
				producer, manufacturer, or shipper if the Secretary makes a determination under
				paragraph (2) or an emergency determination under paragraph (3) to refuse
				admission to food (or the type of food involved) from such country, growing
				area, producer, manufacturer, or shipper.
						(2)(A)The Secretary may make a
				determination to refuse admission to food (or any type of food) from a country,
				growing area, producer, manufacturer, or shipper if such food (or type of
				food)—
								(i)has been associated with repeated and
				separate outbreaks of foodborne disease or has been repeatedly determined by
				the Secretary to be adulterated within the meaning of section 402;
								(ii)presents a reasonable probability of
				causing significant adverse health consequences or death; and
								(iii)is likely, without systemic
				intervention or changes, to cause disease or be adulterated again.
								(B)The Secretary shall rescind a
				determination under this paragraph if the Secretary finds that such
				determination, because of remedial action or other circumstances, is no longer
				justified.
							(C)A country, growing area, producer,
				manufacturer, or shipper may submit a request to the Secretary to rescind a
				determination under this paragraph. Any such request shall be accompanied by
				supporting evidence.
							(D)Not later than 90 days after the
				submission of a request under subparagraph (C), the Secretary shall take action
				on such request. The Secretary’s action may include—
								(i)rescinding under subparagraph (B) the
				determination; or
								(ii)continuing to refuse admission to the
				food involved and requesting additional information or remedial action.
								(E)If the Secretary does not take action
				on a request under subparagraph (C) within 90 days after the date of submission
				of such request, effective on the 91st day after the date of such submission,
				the food initially refused admission under paragraph (1) may be imported into
				the United States.
							(3)(A)The Secretary may make an
				emergency determination to refuse admission to food (or any type of food) from
				a country, growing area, producer, manufacturer, or shipper if such food (or
				type of food) has been strongly associated with a single outbreak of foodborne
				disease that has caused serious adverse health consequences or death.
							(B)An emergency determination under this
				paragraph shall be in effect—
								(i)for a 30-day period; or
								(ii)until the Secretary rescinds the emergency
				determination.
								(4)Subject to paragraph (5), the
				Secretary may issue a determination under paragraph (2) or an emergency
				determination under paragraph (3) immediately.
						(5)Any refusal to admit food under this
				subsection shall be done in a manner consistent with bilateral, regional, and
				multilateral trade agreements and the rights and obligations of the United
				States under the agreements.
						(6)Not later than 90 days after the date
				of the enactment of the Imported Food Safety Improvement Act of 2009, the
				Secretary shall promulgate final regulations to carry out this
				subsection.
						.
			(b)Effective
			 dateSection 801(p) of the Federal Food, Drug, and Cosmetic Act,
			 as added by subsection (a), shall take effect on the effective date provided in
			 the regulations promulgated under section 801(p)(6) of such Act or the date
			 that is 90 days after the date of the enactment of this Act, whichever is
			 earlier.
			(c)Conforming
			 amendmentSubsection (a) of section 801 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 381) is amended, in the third sentence by
			 striking then such article shall be refused admission and
			 inserting or (4) such article is food subject to a determination in
			 effect under paragraph (2) or (3) of subsection (p), then such article shall be
			 refused admission.
			3.Rule of
			 constructionNothing in this
			 Act or the amendments made by this Act shall be interpreted to diminish the
			 authority of the Commissioner of Food and Drugs to ensure the safety of
			 food.
		
